Citation Nr: 0810052	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  99-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left ankle injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1998 of a Department 
of Veterans Affairs (VA) Regional Office (RO). While on 
appeal, in a rating decision in April 2002, the RO increased 
the rating to 10 percent, effective February 26, 1998, the 
date of receipt of the current claim for increase.

In July 2004 and November 2006, the Board remanded the case 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in March 2006, the RO granted service 
connection and assigned a separate 10 percent rating for 
neurological impairment of the left ankle. As the veteran has 
not expressed disagreement with the 10 percent rating for the 
neurological impairment, that issue is not before the Board.  
The record does raise the claim for increase for the left 
ankle surgical scar, which is referred to the RO for 
appropriate action.


FINDING OF FACT

After surgeries in 1992 and 1996, the residuals of a left 
ankle injury are manifested by pain and moderate instability 
and limitation of motion. 




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a left ankle injury have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2003, in August 2004, March 2006, and in 
December 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased, and the effect of 
the worsening had on his employment and daily life.  The 
veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
degree of disability assignable and for the effective date of 
the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating an increase in severity, except for the effect 
that worsening has on employment and daily life, except for 
general notice of the criteria of the Diagnostic Code under 
which the claimant was rated). 

As the VCAA notice came after the initial adjudication of the 
claim, the timing of the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

To the extent that the VCAA notice did not include the 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated, when the veteran already has 
notice of the pertinent Diagnostic Code and the rating 
criteria as provided in the statement of the case, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim.  As 
the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has obtained VA and private 
medical records, and the veteran has been afforded VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records show that in May 1992 the veteran 
underwent surgical repair of the left anterior talofibula 
ligament.  

In a rating decision in November 1993, the RO granted service 
connection for the residuals of a left ankle injury and 
assigned a noncompensable rating.  In a rating decision in 
January 1997, the RO assigned a 10 percent rating for the 
left ankle disability from July 11, 1996, a temporary 100 
percent rating after surgery by VA in August 1996, and at the 
termination of the temporary 100 percent rating, a  
noncomensable rating from October 1996.  The current claim 
for increase was received in February 1998.  While on appeal 
in a rating decision in April 2002 the RO increased the 
rating to 10 percent disabling, effective from the date of 
claim in February 1998. 

On VA examination in November 1997, the veteran complained of 
instability after his second left ankle surgery in August 
1996.  The examiner noted that the veteran walked with a 
wide-based, but normal gait.  The veteran was able to walk on 
his heels and toes.  There was slight swelling above the 
ankle, but no effusion, discoloration, or tenderness.  On 
range of motion, dorsiflexion was to 20 degrees and plantar 
flexion was to 50 degrees with good strength without pain.  
The ankle tests for varus, valgus, and rotatory stress were 
normal.  There was no subluxation. 

Private medical records from January to December 1998 
document left ankle instability. 

VA records disclose that in April 1998 the veteran was 
provided orthotics for left ankle pain.  


On VA examination in January 1999, the veteran indicated that 
he could not continue in the National Guard because of his 
continuing ankle problems.  He stated that his present job 
involved office work only.  He stated that he had to give up 
recreational activities because of ankle instability.  On 
examination, the veteran stood with a normal stance, but he 
walked with a barely noticeable antalgic gait.  He could heel 
and toe walk without difficulty.  The examiner noted chronic 
synovitis of the ankle joint and continuing laxity of the 
lateral ligaments so that there was a mild to moderate degree 
of instability in the left ankle.  He had full range of left 
ankle motion compared with the right.  The physician 
recommended functional limitations as to walking and standing 
for over 30 minutes without appropriate rest. 

VA records disclose that in March 1999 the veteran was 
provided an ankle brace for instability.  From June 2000 to 
July 2001, the veteran was seen several times for ankle 
instability.  In July 2000, he was provided an ankle brace up 
to knee.  In February 2001, he was given a metal brace. 

VA records from September 2003 to December 2005 disclose that 
the veteran complained of continued ankle instability.  In 
May 2005, X-rays revealed mild degenerative changes in the 
left ankle joint. 

Private medical records disclose that a MRI in June 2005 
revealed tenosynovitis and a partial tendon tear and complete 
tear of the anterior talofibular ligament.

On VA examination in March 2006, the veteran complained of 
chronic left ankle pain, which increased during flare-ups, 
which occurred 4 times weekly and lasted one day.  The flare-
ups were precipitated by prolonged standing, using stairs, or 
walking on an incline.  It was noted that the veteran worked 
at a clerical job that did not require prolonged standing or 
walking.  The veteran stated that he has used up his sick 
leave because of left ankle pain and that he is unable to 
exercise because of the ankle pain.  He stated that he could 
walk for 15 minutes without pain.  He indicated that he fell 
three times in the last year because of ankle instability. 



The examination revealed that the veteran used a cane and 
walked with an antalgic gait.  He was able to get out of a 
chair without difficulty and on and off the examining table 
without difficulty.  He wore an ankle brace.  There was no 
erythema, effusion, ecchymosis, edema, atrophy, callosities, 
ulcerations, or inflamation.  There was tenderness to 
palpation over the lateral malleolus, talofibular and 
calcneofibular ligaments.  For range of motion, dorsiflexion 
was normal, that is, from 0 to 20 degrees and plantar flexion 
was normal, that is, from 0 to 45 degrees.  Inversion was 
from 0 to 30 degrees and eversion was from 0 to 20 degrees.  
It was noted that range of ankle motion was not limited by 
repetitive motion, pain, weakness, fatigue, lack of 
endurance, gross incoordination, or excessive or awkward 
motion.  No atrophy or ankylosis was noted.  The examiner 
stated that there was no visible manifestation of pain on 
movement.  The examiner stated that the disability did not 
hamper the veteran's ability to perform average employment, 
but he would be limited if excessive standing, walking, or 
heavy labor was required. 

On VA examination in July 2007, the veteran complained of 
continuous left ankle instability, swelling, and pain with 
flare-ups every day after work, which were precipitated by 
cold and damp weather and prolonged walking or sitting.  It 
was noted that the veteran worked as a clerk and that he had 
used up his sick leave because of left ankle pain.  It was 
noted that he was able to do his daily activities, but at a 
slower pace.  He could drive, but he could not exercise or do 
heavy lifting. 

The examiner noted that the veteran used a cane and ankle 
brace and walked with a slight limp.  On examination, there 
was no swelling, weakness, fatigue, or lack of endurance.  
For range of motion, dorsiflexion was from 0 to 18 degrees 
and plantar flexion was from 0 to 25 degrees.  Inversion was 
from 0 to 25 degrees and eversion was from 0 to 10 degrees.  
Repetitive movement caused pain, but no change in the range 
of motion. The examiner stated that the veteran had constant 
left ankle pain and daily flare-ups.  

VA records show that in July 2007 surgery was not recommended 
until a clear diagnosis was established, and the current 
diagnosis was left ankle pain. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left ankle disability is currently rated 10 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code 
5271, the criterion for the next higher rating, 20 percent, 
is marked limitation of motion of the ankle. 

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees. 
38 C.F.R. § 4.71, Plate II.



Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor.  38 C.F.R. § 
4.59. 

Analysis

As for limitation of motion, on VA examination in November 
1997, dorsiflexion was to 20 degrees and plantar flexion was 
to 50 degrees with good strength without pain.  On VA 
examination in January 1999, there was full range of left 
ankle motion.  On VA examination in March 2006, dorsiflexion 
was normal, that is, from 0 to 20 degrees and plantar flexion 
was normal, that is, from 0 to 45 degrees.  Inversion was 
from 0 to 30 degrees and eversion was from 0 to 20 degrees.  
It was noted that range of ankle motion was not limited by 
repetitive motion, pain, weakness, fatigue, lack of 
endurance, gross incoordination, or excessive or awkward 
motion.  No atrophy or ankylosis was noted.  The examiner 
stated that there was no visible manifestation of pain on 
movement.  On VA examination in July 2007, dorsiflexion was 
from 0 to 18 degrees and plantar flexion was from 0 to 25 
degrees.  Inversion was from 0 to 25 degrees and eversion was 
from 0 to 10 degrees.  Repetitive movement caused pain, but 
no change in the range of motion. 

The record shows that the veteran has at least 90 percent of 
full dorsiflexion and 50 percent of full plantar flexion with 
pain, but without additional functional loss due to 
repetitive motion, weakness, fatigue, lack of endurance, 
gross incoordination, or excessive or awkward motion, which 
does not equate to or more nearly approximates marked 
limitation motion of the ankle under Diagnostic Code 5271.  

As for instability, on VA examination in November 1997, the 
veteran complained of instability, but the ankle tests for 
varus, valgus, and rotatory stress were normal.  There was no 
subluxation.  On VA examination in January 1999, the veteran 
also complained of instability, and the examiner reported a 
mild to moderate degree of instability. 

On VA examination in March 2006, the veteran indicated that 
he fell three times in the last year because of ankle 
instability.  There was no atrophy or weakness.  On VA 
examination in July 2007, the veteran complained of 
continuous left ankle instability.  There was no weakness or 
fatigue or lack of endurance.  

Based on the findings from the VA examinations no more than 
moderate instability has been shown, which does not equate to 
or more nearly approximates marked impairment of the ankle. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 


ORDER

A rating higher than 10 percent for residuals of a left ankle 
injury is denied.  


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


